The opinion of the court was delivered February 2d, 1885.
Per Curiam.
No exception was taken to the court’s instructing the jury to find for the plaintiff below nor to the form of the reservation. No error is assigned here to the binding instructions to the jury. Judgment was entered on the verdict in favor of the plaintiff below on the reserved question. As no exception was taken at the time of its entry, we cannot now review the correctness of the judgment: Northumberland County Bank v. Eyer, 10 P. F. S., 436; Merkel v. Berks County, 32 Id., 505.
Judgment affirmed.